DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive. Applicant argues that Das fails to teach the claimed datasets. This argument is not persuasive since Das clearly discloses first generating a first and a second virtual monochromatic datasets based on a first and a second polychromatic images and then further generating a first and a second monochromatic datasets comprising a first and a second isolated regions of the first and second monochromatic datasets (Abstract; see claim 1 of Das). Therefore, Das discloses generating four virtual monochromatic datasets based on the two polychromatic images.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das (US 9271688 B2) in view of Goshen (US 20190069865 A1).
With regards to claims 1, 11, and 12, Das discloses a system and method for contrast agent estimation in X-ray imaging comprising: processing circuitry configured to generate, based on a first number of X-ray datasets that correspond to the first number of energies and that are acquired by scanning a subject with X-rays (first and second polychromatic images at first and second energies), a second number of virtual monochromatic X-ray datasets (first and second monochromatic images at the first and second energies, respectively, and images of isolated first and second regions), the second number (four images) being larger than the first number (two images), and estimate, based on the second number of virtual monochromatic X-ray datasets, quantities of a number of reference materials mixed or a mixing ratio between the second number of reference materials for each of multiple positions in the subject (Fig. 3). Das does not specifically teach the claimed number of materials. However, in a similar field of endeavor, Goshen teaches it was known to identify a desired number of a plurality of materials in a scanned volume [0081]. Therefore, it would have been well 
With regards to claim 2, Das discloses wherein the processing circuitry is configured to generate, based on the first number of X-ray datasets, the second number of virtual monochromatic X-ray datasets by estimating a mixing ratio between the first number of reference materials for each of the multiple positions in the subject (column 5, lines 11-42; converting two polychromatic measurements to material decomposition pairs (e.g., a water-iodine pair) and in turn generating monochromatic images).
With regards to claims 3 and 4, Das discloses the claimed datasets (column 5, lines 11-42; Fig. 3).
With regards to claim 5, Das discloses wherein the processing circuitry is configured to estimate the quantities of the second number of reference materials mixed or the mixing ratio between the second number of reference materials based on values each representing absorption of X-rays at each positions in each of the second number of virtual monochromatic X-ray datasets and values each representing absorption of X-rays by each of the second number of reference substances (column 8, lines 11-43; quantities estimated based on monochromatic datasets and material attenuation of X-rays).
With regards to claim 6, Das discloses wherein the processing circuitry is configured to estimate the quantities of the second number of reference materials mixed or the mixing ratio between the second number of reference materials according to a simultaneous equation representing the values each representing absorption of X- rays at each positions in each of the second number of virtual monochromatic X-ray datasets by the values each representing absorption of X-rays by each of the second number of reference substances and the mixed quantities or the densities (column 8, lines 11-50).

With regards to claim 9, Das does not specify the claimed numbers. However, it is noted that the specific numbers would have been considered an obvious matter of design choice depending upon the number of materials being analyzed.
With regards to claim 10, the processing circuitry claimed in claimed 10 is suggested by the claims above and is rejected accordingly. Das does not explicitly teach the claimed detector. However, it should be noted that the claimed detector was conventionally used in the art and would have been considered obvious substitutions.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS H TANINGCO whose telephone number is (571)272-1848.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARCUS H TANINGCO/Primary Examiner, Art Unit 2884